Exhibit 10.1

 

RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT

 

THIS RESTRICTIVE COVENANTS AND GENERAL RELEASE AGREEMENT (the “Agreement”) is
entered into on January 21, 2011 between Mary Constance Beck (hereafter
“Executive”) and Comerica Incorporated, a Delaware corporation, for the benefit
of Comerica Incorporated, Comerica Bank, a Texas banking association, all of
their past, present and future subsidiaries, affiliates, predecessors, and
successors, and all of their subsidiaries and affiliates, (hereafter all
individually and collectively referred to as “Comerica”). This Agreement sets
forth the complete understanding and agreement between Comerica and Executive
relating to Executive’s employment and cessation of employment with Comerica. 
This Agreement shall be effective as of the Effective Date (as defined in
Paragraph 18 below), and in the event the Effective Date does not occur, this
Agreement shall be void ab initio.

 

Accordingly, Executive and Comerica hereby agree as follows:

 

1.                              Separation from Employment.  Executive and
Comerica agree that Executive’s employment with Comerica shall terminate
effective January 31, 2011 (the “Separation Date”).

 

2.                              Public Announcement.  Comerica may issue an
announcement of Executive’s departure from Comerica by January 31, 2011.

 

3.                              Resignation from Boards and Committees. 
Effective before or as of the Separation Date, Executive shall resign from any
and all positions she holds as an officer, member or manager of Comerica and any
and all positions she holds as a member of a Comerica board or committee.

 

4.                              Return of Comerica Property.  Executive shall
return to Comerica, no later than the close of business on the Separation Date,
all property of Comerica including, but

 

Page 1 of 21

--------------------------------------------------------------------------------


 

not limited to, automobile, customer information, personal computer, laptop,
Blackberry, keys, identification cards, access cards, corporate credit cards,
and files or other documents received, compiled or generated by or for Executive
in connection with or by virtue of her employment with Comerica.  Executive’s
automobile shall be returned to Comerica at a location designated by Comerica.

 

5.                              Compensation and Benefits.  In consideration for
the release of claims set forth in Paragraph 6, the covenants set forth in
Paragraphs 7, 8, 9, 10 and 11 and such other promises of Executive as set forth
in this Agreement, Comerica agrees that it shall pay or provide to Executive the
following payments and benefits:

 

a.                                Prior to the Separation Date, so long as
Executive continues to be employed by Comerica, Comerica shall continue to pay
Executive her regular base salary at the rate in effect as of immediately prior
to the delivery of this Agreement, in accordance with the payroll practices of
Comerica applicable to similarly situated executives.

 

b.                               Prior to the Separation Date, so long as
Executive continues to be employed by Comerica, Executive shall continue to be
eligible to participate in Comerica’s health, welfare benefit and retirement
plans in which Executive participated immediately prior to the delivery of this
Agreement, as such plans may be in effect from time to time.

 

c.                                Following the Separation Date, Executive shall
be eligible to elect continuation coverage under Comerica’s healthcare benefit
plans in accordance with Section 4980B (“COBRA”) of the Internal Revenue Code of
1986, as amended (the “Code”) and the terms of the applicable plan.

 

Page 2 of 21

--------------------------------------------------------------------------------


 

Executive must elect COBRA and complete all COBRA documentation within sixty
(60) days from the Separation Date for coverage to take effect.

 

Assuming Executive elects COBRA continuation coverage under Comerica’s medical
benefit plan, Executive shall be eligible to continue medical benefit plan
coverage under COBRA for the period of coverage under COBRA, with the cost of
such coverage to be paid by Executive pursuant to the terms generally applicable
to retired employees of Comerica as in effect from time to time.  Executive’s
conversion rights under other insurance programs following the Separation Date
shall be determined in accordance with the terms of the applicable plan.

 

d.                               Comerica shall reimburse Executive for
reasonable and documented business expenses incurred by Executive on or before
the Separation Date, in accordance with the terms of Comerica’s policy in effect
as of the Separation Date.

 

e.                                Executive shall receive a lump - sum payment
for all accrued but unused Paid Time Off (PTO) days that are paid upon
termination of employment in accordance with the established policies of
Comerica. This lump sum payment shall be subject to all applicable taxes, FICA,
and other withholdings and deductions required by law.

 

f.                                  Executive will receive, pursuant to the
terms of the 1999 Amended and Restated Comerica Incorporated Deferred
Compensation Plan (“DCP”) and the 1999 Comerica Incorporated Amended and
Restated Common Stock

 

Page 3 of 21

--------------------------------------------------------------------------------


 

Deferred Incentive Award Plan (“DIAP”), distributions from her accounts, if any,
under those plans, payable in accordance with her prior elections, the terms of
the DCP and the DIAP, and applicable laws including, but not limited to,
Section 409A of the Code.  Such distributions will be subject to all applicable
taxes, FICA and other withholding and deductions required by law and will be
made pursuant to the distribution schedule followed under the administrative
procedures of the DCP and the DIAP, and applicable laws including, but not
limited to, Section 409A of the Code.

 

g.                               Stock options granted to Executive under the
Comerica Incorporated 2006 Amended and Restated Long-Term Incentive Plan (the
“LT Incentive Plan”) shall be governed by the terms of the LT Incentive Plan and
the respective grant agreements evidencing the grant of such options.

 

h.                               Executive will be eligible to receive a share
of any applicable Incentive Payment provided pursuant to the Comerica
Incorporated 2006 Amended and Restated Management Incentive Plan (“MIP”) which
is payable in the year 2011 based on the attainment of performance goals
established by the Governance, Compensation and Nominating Committee under the
MIP with respect to the one-year and three-year performance periods ended
December 31, 2010. The amount of the payment, if any, will be made pursuant to
the applicable funding formula and other criteria established by the Governance,
Compensation and Nominating Committee and will be prorated and/or adjusted to
exclude any incentive amount attributable to any period during which Comerica
was a participant in the United States

 

Page 4 of 21

--------------------------------------------------------------------------------


 

Department of the Treasury’s Troubled Asset Relief Program (“TARP”), to the
extent required by the rules and regulations applicable to TARP recipients, with
such proration and/or adjustment to be applied in a manner consistent with the
methodology applicable to other TARP covered participants in the MIP for the
same performance periods.  This payment, if any, will be paid in accordance with
the terms of the MIP and will be subject to all applicable taxes, FICA and other
withholdings and deductions required by law.

 

i.                                   At the meeting of the Comerica Incorporated
Governance, Compensation and Nominating Committee (the “Committee”) scheduled
for January 25, 2011, Comerica will recommend to the Committee that Executive’s
restricted shares of Comerica Incorporated common stock that are not vested as
of the Separation Date, other than the restricted shares of Comerica
Incorporated common stock granted on November 17, 2009, shall fully vest as of
the Separation Date, subject to the execution and delivery by Executive of this
Agreement at least eight (8) calendar days prior to the Separation Date and her
non-revocation of this Agreement and such other terms and conditions of the LT
Incentive Plan and the grant agreements evidencing the grant of such restricted
stock, including Executive’s obligation to satisfy all tax withholding
obligations.

 

j.                                   To the extent provided by the Amended and
Restated Bylaws of Comerica Incorporated, Article V, Section 12, Comerica agrees
to defend, indemnify and hold Executive harmless from and against all liability
for actions taken

 

Page 5 of 21

--------------------------------------------------------------------------------


 

by her within the scope of her responsibilities so long as her conduct in any
such matter was consistent with the standards contained in such Article V,
Section12.

 

6.                              Release of Claims.  In consideration for the
payments and other benefits provided to Executive by this Agreement, including
those described above in Paragraph 5, certain of which Executive is not
otherwise entitled, and the sufficiency of which Executive acknowledges,
Executive further agrees, as follows:

 

a.                               For herself and for all people acting on her
behalf (such as, but not limited to, her family, heirs, executors,
administrators, personal representatives, agents and/or legal representatives),
Executive agrees to waive any and all claims or grievances which she may have
against Comerica and Comerica’s past or present stockholders, directors,
officers, trustees, agents, representatives, attorneys, employees, in their
individual or representative capacities, and any and all employee benefit plans
and their respective past, current and future trustees and administrators
(hereafter, collectively, the “Released Parties”).  By her signature hereto,
Executive, for herself and for all people acting on her behalf, forever and
fully releases and discharges any and all of the Released Parties from any and
all claims, causes of action, contracts, grievances, liabilities, debts,
judgments, and demands, including but not limited to any claims for attorney
fees, that Executive ever had, now has, or may have by reason of or arising in
whole or in part out of any event, act or omission occurring on or prior to the
Effective Date of this Agreement.  This release includes,

 

Page 6 of 21

--------------------------------------------------------------------------------


 

but is not limited to, any and all claims of any nature that relate to
Executive’s employment by or termination of employment with Comerica.  This
release includes, but is not limited to: claims of promissory estoppel, forced
resignation, constructive discharge, libel, slander, deprivation of due process,
wrongful or retaliatory discharge, discharge in violation of public policy,
breach of contract, breach of implied contract, infliction of emotional
distress, detrimental reliance, invasion of privacy, negligence, malicious
prosecution, false imprisonment, fraud, assault and battery, interference with
contractual or other relationships, or any other claim under common law.  This
release also specifically includes, but is not limited to: any and all claims
under any federal, state, and/or local law, regulation, or order prohibiting
discrimination, including the Age Discrimination in Employment Act, the
Americans With Disabilities Act, Title VII of the Civil Rights Act of 1964, the
Texas Commission on Human Rights Act, the Public Employment Discrimination Act,
the Texas Free Enterprise and Enterprise Act of 1938, the Texas Payday Law, the
Texas Minimum Wage Act of 1970, together with any and all claims under the Fair
Credit Reporting Act, the Uniform Services Employment and Reemployment Rights
Act, the Employee Retirement Security Income Security Act, the Family Medical
Leave Act, or any other federal, state, and or local law, regulation, or order
relating to employment, as they all have been or may be amended.  It is
Executive’s intent, by executing this Agreement, to

 

Page 7 of 21

--------------------------------------------------------------------------------


 

release all claims as specified above to the maximum extent permitted by law,
whether said claims are presently known or unknown.

 

b.                              To the maximum extent permitted by law,
Executive agrees that she has not filed, nor will she ever file, a lawsuit
asserting any claims which are released by this Agreement, or to accept any
benefit from any lawsuit which might be filed by another person or government
entity based in whole or in part on any event, act, or omission which is the
subject of Executive’s release.

 

c.                               Executive understands and agrees that, other
than the payments and benefits expressly enumerated in this Agreement, she is
not entitled to receive any other compensation, incentive, wage, vacation or
other paid time off, leave, benefit or other payment from Comerica, other than
any vested benefits to which she may be entitled under the Comerica Incorporated
Retirement Plan, the Comerica Incorporated Preferred Savings [401(k)] Plan, the
Amended and Restated Benefit Equalization Plan for Employees of Comerica
Incorporated, the 1999 Comerica Incorporated Amended and Restated Deferred
Compensation Plan, the 1999 Comerica Incorporated Amended and Restated Common
Stock Deferred Incentive Award Plan, and the Comerica Incorporated Amended and
Restated Employee Stock Purchase Plan, in each case in accordance with the terms
of such plans and any valid elections thereunder.

 

Page 8 of 21

--------------------------------------------------------------------------------


 

d.                              The provisions of this Paragraph 6 do not apply
to any claim Executive may have for representation and indemnification pursuant
to Paragraph 5(j) above.

 

7.                              Disclosure of Information.  Executive hereby
acknowledges that she has been and will continue to have access and exposure to
confidential and proprietary information of Comerica and trade secrets,
including details of the business or affairs of Comerica, its subsidiaries or
affiliates (including, without limitation, planning information and strategies,
information and/or strategies for the prosecution and/or defense of any matter
that is now or may be in the future the subject of any lawsuit, dispute,
controversy, claim and/or regulatory action, financial information,
organizational structure, strategic planning, sales and marketing strategies,
distribution methods, data processing and other systems, personnel policies and
compensation plans and arrangements); any customer or advertising lists; any
information, knowledge or data of a technical nature (including, without
limitation, methods, know-how, processes, discoveries, machines, or research
projects); any information, knowledge or data relating to future developments
(including without limitation, tax planning research and development, future
marketing or merchandising); or any and all other trade secrets (collectively,
“Confidential Information”).  Confidential Information does not include
(i) information already known or independently developed by Executive from
public sources or information in the public domain, (ii) information in the
public domain through no wrongful act of the recipient, or (iii) information
received by Executive from a third party who was free to disclose it.

 

Page 9 of 21

--------------------------------------------------------------------------------


 

Executive understands that Comerica’s Confidential Information, including its
trade secrets, is highly sensitive information relating to the business of
Comerica and of Comerica’s clients, which has had its secrecy protected both
internally and externally and which is a competitive asset of Comerica. 
Executive hereby agrees that she shall not use, commercialize or disclose such
Confidential Information or information as to the existence and/or provisions of
this Agreement to any person or entity, except to such individuals as approved
by Comerica in writing prior to any such disclosure or as otherwise required by
law.  Executive’s obligations pursuant to this Paragraph shall survive the
termination of this Agreement.

 

8.                              Cooperation.  Executive agrees that in the event
of a legal proceeding (whether threatened or pending, whether investigative,
administrative, or judicial) involving matters of which she has knowledge by
virtue of the positions Executive held during her employment at Comerica,
Executive shall disclose to Comerica and its counsel any facts known to
Executive which might be relevant to said legal proceeding and shall cooperate
fully with Comerica and its counsel so as to enable Comerica to present any
claim or defense which it may have relating to such matters.  For purposes of
this paragraph, “cooperate fully” shall mean that Executive shall make herself
reasonably available for interviews, depositions, and testimony as directed by
Comerica or its counsel, and shall further execute truthful statements,
declarations, or affidavits pertaining to such matters at the request of
Comerica or its counsel.  Executive shall be reimbursed for any reasonable out
of pocket expenses that she may incur as a result of her compliance with this
Paragraph, subject to Comerica’s expense reimbursement

 

Page 10 of 21

--------------------------------------------------------------------------------


 

policies.  Nothing in this Paragraph shall be construed as requiring Executive
to be non-truthful or as preventing her from disclosing information that would
be considered adverse to Comerica or requiring her to do anything in violation
of any applicable law, rule or regulation.

 

9.                                     Non-Disparagement.

 

a.                                   Executive agrees that she will make no
disparaging remarks about Comerica, its parent and/or affiliates, their
respective businesses, products or services, any current or former director, the
Chairman and Chief Executive Officer, or any of her direct reports, or their
policies, procedures or practices (including but not limited to, business,
lending, or credit policies, procedures or practices) to any third parties,
including but not limited to, customers or prospective customers of Comerica. 
It is agreed and understood that nothing in this Paragraph 9(a) shall be
construed to preclude Executive from (1) testifying truthfully pursuant to
subpoena or as otherwise required by law, (2) engaging in any action consistent
with public policy, or (3) cooperating in any internal or government
investigation to the extent such cooperation is mandated by policy, regulation
or statute.  Executive agrees that she shall provide notice to Comerica in
advance of any such cooperation or testimony, unless such notice is prohibited. 
It is further understood that nothing in this Paragraph 9(a) shall be construed
to preclude Executive from discharging her legal obligations to any
administrative or regulatory agencies or auditing entities.

 

Page 11 of 21

--------------------------------------------------------------------------------


 

b.                                  Comerica agrees that the Chairman and Chief
Executive Officer and his direct reports will not make any disparaging remarks
regarding Executive or Executive’s performance while employed at Comerica and
will respond to any inquiries regarding Executive’s separation with the
statement that Executive retired from Comerica. It is agreed and understood that
nothing in this Paragraph 9(b) shall be construed to preclude those covered from
(1) testifying truthfully pursuant to subpoena or as otherwise required by law,
(2) engaging in any action consistent with public policy, or (3) cooperating in
any internal or government investigation to the extent such cooperation is
mandated by policy, regulation or statute.  It is further agreed and understood
that nothing in this Paragraph shall be construed to preclude Comerica from
discharging its legal obligations to its Boards of Directors, any administrative
or regulatory agencies or auditing entities.

 

10.                               Non-Competition and Non-Solicitation.  Prior
to the Separation Date and for the period ending two (2) years after the
execution of this Agreement, Executive agrees that she shall not, directly or
indirectly, for her own account or in conjunction with any other person or
entity, whether as an employee, shareholder, partner, investor, principal,
agent, representative, proprietor, consultant, or in any other capacity, do any
of the following:

 

a.                                   Enter into or engage in any business in
competition with the businesses conducted by Comerica in the states of Michigan,
California, Texas, Arizona or Florida.  For purposes of this Paragraph 10(a),
Executive shall be “in competition with Comerica” if (1) Executive accepts
employment

 

Page 12 of 21

--------------------------------------------------------------------------------


 

or serves as an agent, employee, director or consultant to, a competitor of
Comerica, or (2) Executive acquires or has an interest (direct or indirect) in
any firm, corporation, partnership or other entity engaged in a business that is
competitive with Comerica.  The mere ownership of less than 1% debt and/or
equity interest in a competing entity whose stock is publicly held shall not be
considered as having a prohibited interest in a competitor, and neither shall
the mere ownership of less than 5% debt and/or equity interest in a competing
entity whose stock is not publicly held.  For purposes of this Paragraph 10(a),
any commercial bank, savings and loan association, securities broker or dealer,
or other business or financial institution that offers any major service offered
by Comerica as of the Separation Date, and which conducts business in Michigan,
California, Texas, Arizona or Florida, shall be deemed a competitor;

 

b.                                  Request or advise any individual or company
that is a customer of Comerica to withdraw, curtail, or cancel any such
customer’s actual or prospective business with Comerica;

 

c.                                   Solicit, induce or attempt to induce any
customers of Comerica with whom Executive had professional contact or with
respect to whom she was privy to any information during the two (2) year period
prior to the Separation Date to patronize any business that is competitive with
Comerica; and

 

Page 13 of 21

--------------------------------------------------------------------------------


 

d.                                  Solicit or induce or attempt to solicit or
induce any employee, agent or consultant of Comerica to terminate his or her
employment, representation, or other relationship with Comerica.

 

During the two-year period following the execution of this Agreement, Executive
may request an exception to this provision.  The request must be made in
writing, describe the scope and nature of the engagement, and directed to
Comerica’s Chief Legal Officer.  Any exception will be at Comerica’s sole
discretion.

 

11.          Representation.  Executive represents and warrants:

 

a.                                   Executive has no knowledge of or is not
otherwise aware of, has no evidence of and/or has not reported to any person,
organization and/or governmental or regulatory authority any of the following:
(i) any violation by the Released Parties of any securities and/or other laws,
rules and regulations applicable to Comerica, (ii) any breach by Comerica and/or
by any Released Party of any fiduciary duty or obligation to any person,
organization and/or governmental or regulatory authority, and/or (iii) any
violation by any Released Party of Comerica’s Code of Business Conduct and
Ethics for Employees, Senior Financial Officer Code of Ethics, or Code of
Business Conduct and Ethics for Members of the Board of Directors, each as
amended and/or restated.

 

b.                                  Executive has a special relationship of
trust and confidence with Comerica and its customers and clients, which creates
a high risk and opportunity for Executive to misappropriate the relationship and
goodwill existing between Comerica and such entities and individuals.  Executive
further

 

Page 14 of 21

--------------------------------------------------------------------------------


 

acknowledges that, at the outset of her employment with Comerica and throughout
her employment with Comerica, Executive received, and continues to receive
and/or have access to Comerica and Comerica’s clients’ proprietary Confidential
Information, specialized training and goodwill that she would not otherwise have
but for her employment with Comerica.  Therefore, Executive agrees that it is
fair and reasonable for Comerica to take steps to protect itself from the risk
of misappropriation of Comerica’s trade secrets including but not limited to its
business relationships, goodwill, proprietary information, specialized training,
and other Confidential Information.

 

c.                                   Executive agrees she has carefully
considered the nature and extent of the restrictions placed upon her and the
remedies conferred upon Comerica in this Agreement and has had the opportunity
to retain legal counsel at her own expense to review this Agreement.  Executive
agrees the restrictions are reasonable in time and geographic scope and are
necessary to protect the legitimate business interests of Comerica and its
customers and do not confer a benefit on Comerica that is out of proportion to
the restrictions placed on Executive.

 

12.          Dispute Resolution.

 

a.                                   Early Resolution Conference.  This
Agreement is understood to be clear and enforceable as written and is executed
by both parties on that basis.  However, should Executive later challenge any
provision as unclear, unenforceable, or inapplicable to any competitive or other
activity that

 

Page 15 of 21

--------------------------------------------------------------------------------


 

Executive intends to engage in, Executive will first notify Comerica in writing
and meet with a Comerica representative and a neutral mediator (if either party
elects to retain one at its own expense) to discuss resolution of any disputes
between the parties.  Executive will provide this notification at least fourteen
(14) calendar days before she engages in any activity that could reasonably and
foreseeably fall within a questioned restriction.  Executive’s failure to comply
with this early resolution conference requirement (the “Resolution Requirement”)
shall waive her right to challenge the reasonable scope, clarity, applicability
or enforceability of this Agreement and its restrictions at a later time. 
Comerica will respond to Executive’s notification required by this Paragraph
within fourteen (14) calendar days following receipt of the written
notification.  Comerica’s failure to respond with an acceptance or denial within
the fourteen (14) calendar day period, unless a party has invoked the mediation
process described above, shall waive its right to challenge Executive’s activity
that could reasonably fall within a questioned restriction at a later time.  All
rights of both parties will be preserved if the Resolution Requirement is
complied with even if no agreement is reached in the conference.

 

b.                                  Injunctive Relief.  In the event of a breach
or threatened breach of Paragraphs 6, 7, 8, 9, 10, or 11 of this Agreement,
Executive agrees that Comerica shall be entitled to injunctive relief in a Texas
court of appropriate jurisdiction to remedy any such breach or threatened
breach, and Executive acknowledges that monetary damages alone would not be

 

Page 16 of 21

--------------------------------------------------------------------------------


 

an adequate remedy to compensate Comerica for the loss of goodwill and other
harm to its reputation and business.

 

c.                                   Arbitration.  Except as provided in
Paragraph 12(a) and (b) hereof, in the event of any dispute between any of the
Released Parties and Executive relating to Executive’s employment with or
separation from employment with Comerica, the terms of and the parties’ entry
into this Agreement and/or breach of this Agreement, Executive and Comerica
agree to submit the dispute, including any claims of discrimination under
federal, state or local law by Executive, to final and binding arbitration
pursuant to the provisions of Texas statutory law and/or the Federal Arbitration
Act, 9 U.S.C. Sec. 1 et seq.  The arbitration shall be conducted by the National
Center for Dispute Settlement or a similar organization mutually agreed to by
the parties.  The arbitration shall be before a single, neutral arbitrator
selected by the parties.

 

In the event the parties cannot agree on the selection of a single arbitrator,
the following process to select an arbitration panel will be followed:  (1) when
a party reasonably believes that there will be no agreement on the selection of
a single, neutral arbitrator, that party may notify the other at the address
provided in Paragraph 17 of this Agreement of the fact an impasse has been
reached, (2) within five (5) days of receipt of such notice, each party must
provide the other with the name of its respective panel member, and (3) within
ten (10) days of their selection, the parties’

 

Page 17 of 21

--------------------------------------------------------------------------------


 

panel members must agree on the third, neutral member of the arbitration panel.

 

The arbitrator, or arbitration panel (“panel”) if one is utilized, shall have
the power to enter any award that could be entered by a judge of a trial court
of the State of Texas, and only such power, and shall follow the law. 
Notwithstanding the foregoing, the arbitrator or panel may award reasonable
attorney fees and costs to the prevailing party.  In the event the arbitrator or
panel does not follow the law, the arbitrator or panel will have exceeded the
scope of his or her authority and the parties may, at their option, file a
motion to vacate the award in court.  Except as otherwise provided herein, the
parties agree to abide by and perform any award rendered by the arbitrator.  The
arbitrator or panel shall issue the award in writing and therein state the
essential findings and conclusions on which the award is based.  Judgment on the
award may be entered in any court having jurisdiction thereof.  In no event
shall the demand for arbitration be made after the date when institution of
legal or equitable proceedings based on such claim, dispute or other matter in
question would be barred by the applicable statute of limitations.  This
agreement to arbitrate shall be specifically enforceable under the prevailing
arbitration law, and shall be in accordance with the procedures established for
arbitration in the Texas Rules of Civil Procedure.  Unless otherwise prohibited
by law, each party shall bear its own costs, including, but not limited to, any
costs

 

Page 18 of 21

--------------------------------------------------------------------------------


 

associated with the appointment of its panel member in the event an arbitration
panel is constituted, in any such arbitration and shall share equally any fees
or other expenses charged by the neutral arbitrator for services rendered.  The
parties understand that by agreeing to arbitrate their disputes, they are giving
up their right to have their disputes heard in a court of law and, if
applicable, by a jury.

 

13.                                 Entire Agreement.  This Agreement supersedes
all prior and contemporaneous relationships, agreements, understandings,
negotiations and discussions, whether oral or written, of the parties with
respect to the subject matter hereof, to the extent they conflict herewith, and,
except as otherwise set forth herein, there are no other agreements between the
parties with respect to the subject matter hereof.  No amendment, supplement,
modification or waiver of this Agreement shall be implied or be binding unless
in writing and signed by the party against which such amendment, supplement,
modification or waiver is asserted.  No waiver of any of the provisions of this
Agreement shall be deemed or shall constitute a waiver of any other provisions
hereof (whether or not similar), nor shall such waiver constitute a continuing
waiver, unless otherwise therein provided.

 

14.                               Governing Law.  This Agreement shall be
interpreted and governed by the laws of the State of Texas, except as to matters
specifically governed by federal statute or regulation.

 

Page 19 of 21

--------------------------------------------------------------------------------


 

15.                               Severability.  The provisions of this
Agreement are severable, and if any part or portion of it is found to be
unenforceable, the other portions shall remain fully valid and enforceable.

 

16.                               Withholding.  Comerica may withhold from any
amounts payable under this Agreement such Federal, state or local taxes as shall
be required to be withheld pursuant to any applicable law or regulation.

 

17.                               Notice.  Any notices relating to or arising
out of this Agreement shall be sent by registered mail, return receipt
requested, and shall be addressed as follows:

 

To Comerica:

 

Jon W. Bilstrom,

EVP, Governance, Regulatory Relations and Legal Affairs, and Corporate Secretary

1717 Main Street, MC 6504

Dallas, Texas 75201

 

To Executive:

 

Connie Beck

At the address on record with Comerica as of the Separation Date

 

18.                                 Consideration Period, Revocation Period and
Effective Date.  Executive confirms that she had at least twenty-one (21) days
to consider this Agreement, or that, by executing this Agreement, she
voluntarily waives the twenty-one (21) day consideration period and that she had
an opportunity to consult with an attorney during said consideration period and
prior to signing this Agreement.  For an additional period of seven (7) days
following the signing of this Agreement, Executive understands she may revoke
her signature by delivery of a written notice of revocation to Terri L. Renshaw,
Senior Vice President and General Counsel, Litigation and Corporate Operations,
1717 Main Street, 4th Floor, MC

 

Page 20 of 21

--------------------------------------------------------------------------------


 

6506, Dallas, Texas, 75201.  The revocation must be delivered to this address
before 5:00 p.m. CST on or before the 7th day following the signing of this
Agreement.  This Agreement shall become effective and enforceable on the eighth
(8th) day following its execution by Executive, provided she does not exercise
her right of revocation as described above (the “Effective Date”). If Executive
fails to sign this Agreement on or before the 21st day from the date set forth
below or revokes her signature, this Agreement will be without force or effect,
and Executive shall not be entitled to any of the rights and benefits hereunder.

 

Delivered to Executive for her consideration this 7th day of January, 2011.

 

 

Comerica Incorporated

 

 

 

By:

/s/ Jon W. Bilstrom

 

Name:

Jon W. Bilstrom

 

Title:

Executive Vice President, Governance, Regulatory Relations and Legal Affairs,
and Corporate Secretary

 

Date:

January 21, 2011

 

I, MARY CONSTANCE BECK, HAVING READ THE FOREGOING SEPARATION AND RESTRICTIVE
COVENANTS AGREEMENT, UNDERSTANDING ITS CONTENT AND HAVING HAD AN OPPORTUNITY TO
CONSULT WITH COUNSEL OF MY CHOICE, DO HEREBY KNOWINGLY AND VOLUNTARILY SIGN THIS
AGREEMENT, THEREBY AGREEING TO THE TERMS THEREOF AND WAIVING AND RELEASING MY
CLAIMS, ON JANUARY 21, 2011.

 

 

 

 

/s/ Mary Constance Beck

 

 

Mary Constance Beck

 

Page 21 of 21

--------------------------------------------------------------------------------